DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 18 April 2022. As directed by the amendment claims 22, 24, 28, 33 and 34 have been amended, and claims 1-21 and 29 been cancelled. Thus, claims 22-28 and 30-34 are presently pending in this application.

Claim Objections
Claims 23, 24, 28 and 33 are objected to because of the following informalities: in view of the amendments filed 04/18/2022 claim 23 “further comprising a treatment surface that is part of the enclosure” should be amended to read --wherein the treatment surface is part of the enclosure--; claim 24 “allow a person to place a foot against” should be amended to recite --allow the foot to be placed against--; claim 28 “the person’s foot” should be amended to recite --the foot--; claim 33, line 2 “the foot of a person” should read --the foot of the person--; claim 33, line 4 “through induction” should read --through induction, the magnetic pulse having a magnetic pulse frequency--; claim 33, lines 6-7 “applying magnetic stimulation having a magnetic pulse frequency to a treatment location of a patient” should be amended to recite --applying the magnetic pulse to the foot--; and claim 33, line 8 “applied magnetic stimulation” should be amended to recite --applied magnetic pulse--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the treatment surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2004/0006289 A1) in view of Phillips in view of den Boer (US 2003/0023269 A1) (Boer) in view of Neal (US 2010/0240972 A1) and evidenced by Cook.
Referring to claim 22: Liao teaches a device (see figures 2-3, #2) that uses a variable magnetic field for treatment of a foot of person (see paragraphs [0032]-[0033]), the device comprising: an enclosure (see figures 2-3, #10) including a treatment surface (see figures 2-3, # 111); a magnetic field generator (see figures 2-3, #20) within the enclosure; and an electric current pulse generator (see figure 2, #21) configured to create an electric current pulse in the magnetic pulse generator, which generates magnetic pulses through induction (see paragraph [0033]); wherein the magnetic field changes the intensity with time (see paragraph [0033]). Liao is silent to the magnetic field generator being a magnetic pulse generator generating magnetic pulses having a magnetic pulse frequency, wherein the device is configured to have the magnetic pulse frequency hop during treatment, periodically about an average target frequency, and wherein the device is configured to shift the magnetic pulse frequency, during treatment, periodically to random values within a range that spans from 30 Hz to 500 Hz, wherein the treatment surface comprises a switch that will not allow magnetic pulses to be generated if the foot is not positioned correctly.
Phillips teaches a device that uses magnetic pulses having a magnetic pulse frequency for treatment of a person (see abstract), the device configured to have the magnetic pulse frequency hop during treatment, periodically about an average target frequency within a predetermined frequency range (see paragraph [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic pulse generator of Liao to produce magnetic pulse frequencies that hop during treatment, periodically about an average target frequency to random values within a predetermined frequency range like taught by Phillips in order to reduce the issue of accommodation to the stimulation frequency, thereby improving the user’s response to the therapy (evidenced by Cook paragraph [0154]). Liao, as modified by Phillips, is silent to the predetermined frequency range being a range that spans from 30 Hz to 500 Hz, wherein the treatment surface comprises a switch that will not allow magnetic pulses to be generated if the foot is not positioned correctly.
Boer teaches a device that uses magnetic pulses having a magnetic pulse frequency for treatment of a person (see abstract), wherein the magnetic pulse frequency is within a range that spans from 30 to 300 Hz (see paragraph [0020]). Additionally, Boer teaches that magnetic pulse frequency is a result effective variable in that changing the magnetic pulse frequency changes the therapeutic action of the magnetic fields which affects systemic effect on the user (see paragraphs [0005], [0012] and [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic pulse frequency range of Liao, as modified by Phillips, to a range that spans from 30 Hz to 300 Hz like taught by Boer including up to 500 Hz, as a matter of routine optimization since it is has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Liao, as modified by Phillips and Boer, is silent to the treatment surface comprises a switch that will not allow magnetic pulses to be generated if the foot is not positioned correctly. Liao, as modified by Phillips and Boer, is silent to the treatment surface comprising a switch that will not allow magnetic pulses to be generated if the foot is not positioned correctly. 
Neal teaches a device comprising an enclosure (see figure 1, #12) including a patient contact surface (see figure 1, #16), and a pressure sensitive button or switch embedded in the patient contact surface that activates the device upon contact with the patient (see paragraph [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the treatment surface of Liao, as modified by Phillips and Boer, with a pressure switch for controlling power to the device like taught by Neal in order to ensure the treatment stimulus is only delivered when the user has properly place their feet on the treatment surface.
Referring to claim 23: Liao further teaches a treatment surface (see figures 2-3, # 111) that is part of the enclosure and the magnetic pulse generator is close to the treatment surface (see figures 2-3).
Referring to claim 24: Liao further teaches the magnetic pulse generator and treatment surface are positioned to allow a person to place a foot against the treatment surface such that a sole of the foot is in close proximity to the magnetic pulse generator (see figure 3).
Referring to claim 26: Liao further teaches the treatment surface has no slope (see figure 3).
Referring to claim 28: Liao further teaches the treatment surface comprises an indicator (see figure 4, #112) that is fully capable of indicating that a person's foot is properly placed on the treatment surface (see paragraph [0036]).
Referring to claims 33 and 34: Liao teaches a method for treatment, wherein the method comprises: placing the foot of a person on a treatment surface (see figures 2-3, # 111; paragraphs [0032]-[0033]); generating an electric current pulse to generate a magnetic pulse through induction (see paragraph [0033]); applying magnetic stimulation having a magnetic pulse frequency to a treatment location of a patient (see paragraphs [0032]-[0033]). Liao is silent to activating a switch by positioning the foot properly on the treatment surface such that in response to the activation of the switch the magnetic stimulation is applied; and hopping the applied magnetic stimulation during treatment periodically about an average target frequency, wherein the magnetic pulse frequency shifts during treatment periodically to random values in a non-incremental manner within a range that spans from 30 Hz to 500 Hz.
Phillips teaches a device that uses magnetic pulses having a magnetic pulse frequency for treatment of a person (see abstract), the device configured to have the magnetic pulse frequency hop during treatment, periodically about an average target frequency within a predetermined frequency range (see paragraph [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic pulse generator of Liao to produce magnetic pulse frequencies that hop during treatment, periodically about an average target frequency to random values within a predetermined frequency range like taught by Phillips in a non-incremental manner in order to reduce the issue of accommodation to the stimulation frequency, thereby improving the user’s response to the therapy (evidenced by Cook paragraph [0154]). Liao, as modified by Phillips, is silent to activating a switch by positioning the foot properly on the treatment surface such that in response to the activation of the switch the magnetic stimulation is applied; and the predetermined frequency range being a range that spans from 30 Hz to 500 Hz.
Boer teaches a device that uses magnetic pulses having a magnetic pulse frequency for treatment of a person (see abstract), wherein the magnetic pulse frequency is within a range that spans from 30 to 300 Hz (see paragraph [0020]). Additionally, Boer teaches that magnetic pulse frequency is a result effective variable in that changing the magnetic pulse frequency changes the therapeutic action of the magnetic fields which affects systemic effect on the user (see paragraphs [0005], [0012] and [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic pulse frequency range of Liao, as modified by Phillips, to a range that spans from 30 Hz to 300 Hz like taught by Boer including up to 500 Hz, as a matter of routine optimization since it is has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Liao, as modified by Phillips and Boer, is silent to activating a switch by positioning the foot properly on the treatment surface such that in response to the activation of the switch the magnetic stimulation is applied.
Neal teaches a device comprising an enclosure (see figure 1, #12) including a patient contact surface (see figure 1, #16), and a pressure sensitive button or switch embedded in the patient contact surface that activates the device upon contact with the patient (see paragraph [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the treatment surface of Liao, as modified by Phillips and Boer, with a pressure switch for controlling power to the device like taught by Neal in order to ensure the treatment stimulus is only delivered when the user has properly place their feet on the treatment surface.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Phillips in view of Boer in view of Neal and evidenced by Cook, as applied to claim 24 above, in view of Neff (US Patent No. 3,043,294).
Referring to claim 25: Liao, as modified by Phillips, Boer and Neal, is silent to the treatment surface being slanted at an angle to allow the person to be seated while placing the foot against the treatment surface. Neff teaches a foot massaging machine (see figures 1-2 and 7) comprising a treatment surface (see figures 1-2 and 7, #6) configured to be slanted at an angle to allow the person to be seated while placing the foot against the treatment surface (see column 3, lines 16-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment surface of Liao, as modified by Phillips, Boer and Neal, with a slanted surface like taught by Neff in order to support the foot of the user in a position that is both comfortable and natural so as to promote relaxation (see Neff column 3, lines 16-30).
Claims 27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Phillips in view of Boer in view of Neal and evidenced by Cook, as applied to claims 22 and 24 above, in view of Burnett et al. (US 2011/0021863 A1) (Burnett).
Referring to claim 27: With regards to claim 24, Liao, as modified by Phillips, Boer and Neal, is silent to the magnetic pulse generator location being adjustable to allow for different foot sizes or treatment locations. Burnett ‘863 teaches a magnetic pulse generator (see figures 32-34; paragraphs [0204] and [0231]) that uses magnetic pulses having a magnetic pulse frequency, the magnetic pulse generator comprising an enclosure (see figure 34, #316), a flat treatment surface (see figure 34, #318) that is an upper surface of the enclosure (see figure 34; paragraph [0210]-[0211]), a planar spiral coil (see figures 32-34 and 45, #300/370; paragraphs [0233] and [0245]), a heat sink (see figure 45, #371; paragraphs [0238]-[0240]), and a cooling mechanism (see figure 34, #324; paragraphs [0213]-[0218]) that cools the heat sink inside the enclosure, wherein the planar spiral coil is coplanar with the treatment surface (see figures 32-34; paragraphs [0222]-[0223]); and the magnetic pulse generator coil location is adjustable to allow for different foot sizes or treatment location (see paragraphs [0097]-[0098] and [0104]-[0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Liao, as modified by Phillips, Boer and Neal, with an adjustable placement of the magnetic pulse generator like taught by Burnett in order to ensure the treatment coil is properly positioned with respect to the user’s foot.
Referring to claim 30: With regards to claim 22 above, Liao, as modified by Phillips, Boer and Neal, is silent a respective strength of each magnetic field pulse is adjusted based on a tolerance of the person. Burnett teaches a magnetic pulse generator (see figures 32-34; paragraphs [0204] and [0231]) that uses magnetic pulses having a magnetic pulse frequency, the magnetic pulse generator comprising an enclosure (see figure 34, #316), a flat treatment surface (see figure 34, #318) that is an upper surface of the enclosure (see figure 34; paragraph [0210]-[0211]), a planar spiral coil (see figures 32-34 and 45, #300/370; paragraphs [0233] and [0245]), a heat sink (see figure 45, #371; paragraphs [0238]-[0240]), and a cooling mechanism (see figure 34, #324; paragraphs [0213]-[0218]) that cools the heat sink inside the enclosure, wherein the planar spiral coil is coplanar with the treatment surface (see figures 32-34; paragraphs [0222]-[0223]); and the magnetic pulse generator coil location is adjustable to allow for different foot sizes or treatment location (see paragraphs [0097]-[0098] and [0104]-[0108]); the strength of the magnetic field pulses is adjusted based on the tolerance of the person (see paragraphs [0090]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Liao, as modified by Phillips, Boer and Neal, with user tolerance control of magnetic field strength like taught by Burnett in order to ensure the applied stimulation corresponds to an optimal therapy level (see Burnett paragraphs [0090]-[0091]).
Referring to claim 31: Liao further teaches the magnetic pulse generator is an electric coil (see figures 2-3, #22; paragraph [0033]).
Referring to claim 32: With regards to claim 24, Liao, as modified by Phillips, Boer and Neal, is silent to a heat sink; and a cooling mechanism that cools the heat sink inside the enclosure. Burnett teaches a magnetic pulse generator (see figures 32-34; paragraphs [0204] and [0231]) that uses magnetic pulses having a magnetic pulse frequency, the magnetic pulse generator comprising an enclosure (see figure 34, #316), a flat treatment surface (see figure 34, #318) that is an upper surface of the enclosure (see figure 34; paragraph [0210]-[0211]), a planar spiral coil (see figures 32-34 and 45, #300/370; paragraphs [0233] and [0245]), a heat sink (see figure 45, #371; paragraphs [0238]-[0240]), and a cooling mechanism (see figure 34, #324; paragraphs [0213]-[0218]) that cools the heat sink inside the enclosure, wherein the planar spiral coil is coplanar with the treatment surface (see figures 32-34; paragraphs [0222]-[0223]); and the magnetic pulse generator coil location is adjustable to allow for different foot sizes or treatment location (see paragraphs [0097]-[0098] and [0104]-[0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic pulse generator of Liao, as modified by Phillips, Boer and Neal, with a heat sink and cooling mechanism like taught by Burnett in order to provide cooling or insulating of the coil and to keep the patient treatment surface at an acceptable temperature for patient use (see Burnett paragraph [0214]).

Response to Arguments
Applicant’s arguments concerning the amendments, filed 18 April 2022, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 22-34 has been withdrawn. The examiner notes that Applicant states a terminal disclaimer has been submitted, however, a terminal disclaimer is currently not of record.
Applicant’s arguments concerning the amendments, filed 18 April 2022, with respect to the rejection of claims 22, 23 and 30-34 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 22, 23 and 30-34 under 35 U.S.C. §112(a) has been withdrawn. 
Applicant’s arguments concerning the amendments, filed 18 April 2022, with respect to the rejection of claims 33 and 34 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 33 and 34 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments concerning the amendments with respect to claim(s) 22, 23, 33 and 34 under 35 U.S.C. §103 in view of Markov, Phillips and Cook have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments concerning the amendments with respect to Prokopuk have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791